Citation Nr: 0819800	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 26, 2007, 
for the award of additional compensation for a dependent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
January 1947.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

Procedural history

The veteran submitted a claim for service connection for 
bilateral hearing loss and tinnitus in September 2004.  In a 
January 2005 rating decision, the RO granted service 
connection for hearing loss evaluated as 20 percent disabling 
effective September 20, 2004, the date the veteran's claim 
was received by VA.  

A February 2006 rating decision increased the disability 
rating for bilateral hearing loss to 30 percent.  A January 
2007 rating decision granted an increased disability rating 
to 50 percent disabling effective October 13, 2006.  

In a May 2007 NOD, the veteran contended that the effective 
date of January 1, 2006, for payment of his service-connected 
bilateral hearing loss disability at the higher rate 
including his spouse should have been retroactive to his 
original September 2004 claim when he first provided the 
information regarding his spouse.  The claim for an earlier 
effective date was denied in a June 2007 Statement of the 
Case.

In a July 2007 rating decision, the RO increased the service-
connected hearing loss disability rating to 100 percent 
disabling effective May 15, 2007.

The veteran's motion to advance his case on the docket was 
granted by the Deputy Vice Chairman in June 2008.



Issue not on appeal

As noted above, the veteran's service-connected hearing loss 
disability ratings have increased over the pendency of this 
appeal.  Based on the procedural history provided above, the 
Board observes that the issue of an increased rating was ripe 
for appellate action until the July 2007 rating decision 
which provided a total grant of the veteran's increased 
rating claim.  Thus, that issue is no longer in appellate 
status.  The Board further observes that the veteran did not 
submit a notice of disagreement regarding the effective dates 
of the increased rating grants.  Thus, those issues are not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was increased to 30 
percent in a February 13, 2006, rating decision sent to the 
veteran on February 21, 2006. 

2.  In a February 21, 2006, letter, the RO informed the 
veteran that information regarding his dependents was 
incomplete and that he should send a completed VA Form 21-
686c.

3.  The veteran provided all information sought by VA 
regarding his dependent spouse and marital status in the VA 
Form 21-686c received by VA on March 26, 2007.




CONCLUSION OF LAW

The correct effective date of adding a dependent spouse for 
payment of benefits for service-connected bilateral hearing 
loss is March 26, 2007.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As briefly noted above, the veteran essentially contends that 
he provided all the information requested by VA regarding his 
dependents when he submitted his original claim in September 
2004.  He argues that because VA had the requested 
information from that date, he is entitled to service-
connection benefit payment at a higher rate for dependents 
from the date of his claim rather than the single rate he was 
paid.

The Board will first address certain preliminary matters and 
then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in 
September 2005 prior to the initial decision on the claim in 
November 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
notice letters dated April 2006 and May 2006 about the 
information and evidence that is necessary to substantiate 
his claim that he was entitled to an earlier effective date 
to add his dependent spouse.  Additionally, the statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the September 2005 notice letter, the RO informed 
the veteran to submit any evidence in his possession that 
pertains to the claim.  Thus, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice in a letter dated April and May 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim. He was also afforded VA 
examinations in connection with his claims for entitlement to 
an increased disability rating for bilateral hearing loss.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Importantly, as will be explained below, most of the salient 
facts in this case are not in dispute.  The crucial fact in 
dispute, whether the RO properly determined an effective date 
for adding the dependent spouse, hinges on what is already in 
the file.  The veteran has not indicated that he can add 
anything to his contentions already of record, nor can the 
Board envision anything that could add to the claims folder.  
Because no amount of additional evidentiary development would 
thus avail the veteran, the Board observes that no VCAA 
notice is necessary.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].  

By virtue of his claim, the veteran has demonstrated 
knowledge of his right to an earlier effective date.  As 
indicated, no further assistance from the RO could affect the 
outcome of the Board's analysis.  Thus, the Board finds that 
any failure to provide proper VCAA notice or assistance would 
prejudice the veteran's claim.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a Veterans Law Judge.  See VA Form 9 
dated June 2007.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2007).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).


Time limit

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within 1 year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application.  38 C.F.R. § 3.109(a)(1) (2007).

The provisions of 38 C.F.R. § 3.109(a)(1) are applicable to 
applications for increased benefits by reason of the 
existence of a dependent.  38 C.F.R. § 3.109(a)(2) (2007).

Time limits within which claimants are required to act to 
perfect a claim may be extended for good cause.  38 C.F.R. 
§ 3.109(b) (2007).  However, in Corry v. Derwinski, 3 Vet. 
App. 231 (1992), the Court held that there is no legal 
entitlement to an extension of time; rather, section 3.109(b) 
commits the decision to the sole discretion of the Secretary.  

Computation of time limit

The first day of the specified period will be excluded and 
the last day included, except when the time limit expires on 
a Saturday, Sunday, or holiday, the next succeeding workday 
will be included in the computation.  The first day of the 
specified period shall be the date of mailing of the action 
required.  The date of the letter of notification shall be 
considered the date of mailing for purposes of computing time 
limits.  38 C.F.R. § 3.110 (2007).

Additional compensation for dependents

Any veteran entitled to compensation at the rates provided in 
38 U.S.C.A. § 1114, and whose disability is rated not less 
than 30 percent, shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115 (West 2007); 38 C.F.R. 
§ 3.401 (b) (2007).

Dependent, additional compensation dates

The effective date of the additional compensation for a 
dependent is the latest of the following dates:

(1)  Date of claim.  This term means the following, listed in 
their order of applicability:
(i) Date of veteran's marriage if the evidence of the 
marriage is received within 1 year of the marriage, 
otherwise;
(ii) Date notice is received of the dependent's existence, if 
evidence is received within 1 year of VA's request;

(2) Date dependency arises;

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action.

38 C.F.R. § 3.401(b) (2007)

Analysis

The veteran essentially contends that he is entitled to 
payment of his benefits at a higher rate for dependents from 
the date his original claim was received by VA, September 20, 
2004.  However, as noted in the law and regulations above, 
the veteran was not entitled to a higher rate for dependents 
until his disability rating was evaluated as 30 percent 
disabling.  See 38 U.S.C.A. § 1115 (West 2007); 38 C.F.R. 
§ 3.401 (b) (2007).  The RO has awarded entitlement to 
additional compensation for dependents effective March 26, 
2007, the date when the veteran's information regarding his 
dependents was received after it was requested by VA.  For 
the following reasons, the Board finds the March 26, 2007, 
date is correct.

The record reveals that the RO increased the disability 
rating for the veteran's bilateral hearing loss to 30 percent 
disabling in a February 2006 rating decision.  Thus, the 
veteran's eligibility to receive additional compensation for 
dependents did not arise until that rating decision.  In 
addition, in the February 21, 2006, cover letter to the 
rating decision, the RO informed the veteran that "[W]e are 
paying you as a single veteran with no dependents."  The 
letter also informed the veteran:

The information you sent us about your dependents 
wasn't complete.  Before we can pay additional 
benefits for your dependent(s), send us [a VA Form 
21-686c, "Declaration Of Status Of Dependents."]  
Please fill out every blank on the form which 
applies to you.

The RO thus complied with the notice requirements of 
38 C.F.R. § 3.109(a)(1) (2007).  However, the record shows 
that the veteran failed to provide the requested information 
within the required 1 year time limit.

The record reveals that the veteran provided the information 
regarding his dependent spouse in a completed VA Form 21-686c 
received by the RO on March 26, 2007.  As stated above, the 
veteran had a 1 year time limit from the date of the notice, 
February 21, 2006, to submit the information requested by VA.  
See 38 C.F.R. § 3.109(a)(1) and (2) (2007).  There is no 
evidence that the veteran sought an extension of time to 
respond.  Computation of the time period between the date of 
the notice and the date the VA Form 21-686c was received by 
the RO exceeds the 1 year time period.  See 38 C.F.R. § 3.110 
(2007).  Thus, the effective date for the veteran's 
entitlement to additional compensation for dependents is the 
date VA received the notice of his dependent after they 
requested it and the veteran became eligible for the 
additional benefit.  See 38 C.F.R. § 3.401(b) (2007).

In this case, the RO has awarded entitlement to additional 
compensation for dependents effective March 26, 2007.  As 
stated above, the RO received the veteran's notice of his 
dependent on March 26, 2007.  Thus, the Board finds, after 
review of the entire record, that the appropriate effective 
date for entitlement to additional compensation for 
dependents in this case is March 26, 2007.




ORDER

Entitlement to an effective date earlier than March 26, 2007, 
for the award of additional compensation for dependents is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


